


Exhibit 10.20

 

THE TRAVELERS SEVERANCE PLAN

(As Amended and Restated effective January 1, 2015)

 

--------------------------------------------------------------------------------


 

THE TRAVELERS SEVERANCE PLAN

(As amended and restated effective January 1, 2015)

 

I.                                        PURPOSE AND APPLICATION

 

I.1         Purpose:  The purpose of the Plan is to provide severance payments
to certain employees of the Company and of those Affiliates that have adopted
this Plan in the event such employees’ employment is terminated in specified
circumstances.

 

I.2         Application:  The Plan as set forth herein applies to Employees who
are provided a Written Notice of Termination on or after January 1, 2015.  This
Plan document supersedes and replaces any severance plan, program or policy
maintained by an Employer prior to January 1, 2015.

 

II.                                   DEFINITIONS

 

The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings.

 

II.1                            “Administrator” means the Company, acting
through the person, persons or committee delegated administrative authority
pursuant to Article V.

 

II.2                            “Affiliate” means an entity on whose board of
directors or other governing body the Company (directly or indirectly through
one or more subsidiaries) has representation by virtue of its ownership of
capital stock or other interest.  However, under no circumstances does the term
“Affiliate” include any venture capital company in which the Company or an
Affiliate may, from time to time, have invested.

 

II.3                            “Code” means the Internal Revenue Code of 1986
as amended.

 

II.4                            “Company” means The Travelers Companies, Inc. or
any successor corporation by merger, consolidation or purchase or otherwise that
elects to adopt the Plan.

 

II.5                            “Conduct Harmful or Prejudicial to the Company”
means any act or omission by an Employee, whether or not occurring during the
course of employment, that the Administrator, in its sole discretion, determines
to be detrimental to the interests of the Company or an Affiliate, including,
but not limited to, any violation of (i) the Company’s Code of Business Conduct
and Ethics, (ii) any Employer policy relating to illegal drugs, discrimination,
sexual or other discriminatory harassment, alcohol, misconduct, gambling,
possession or use of firearms or other weapons, theft, destruction or misuse of
company property, misrepresentations, falsifying records, conflicts of interest,
use of insider information, use or disclosure of confidential information,
intellectual property and inventions assignment, bribes, threats or harm to
coworkers or business associates, or (iii) any provision of a written agreement
between Employee and the Company or an Affiliate.

 

II.6                            “Confidential Separation Agreement” means an
agreement stating the terms of an Employee’s separation from employment that is
executed by an Employee within the time limits

 

--------------------------------------------------------------------------------


 

established by the Employer, in form and substance satisfactory to the Employer,
and which includes a general release and waiver of claims.  The Confidential
Separation Agreement shall include a non-solicitation clause, pursuant to which
the Employee agrees, for a period of time to be specified in the Confidential
Separation Agreement, not to solicit certain people or groups of people to
discontinue their business and/or their employment relationship with the Company
or any Affiliate, and may also include other terms determined by the Employer
such as post-employment obligations of non-disparagement, confidentiality and/or
cooperation.  A Confidential Separation Agreement may also be referred to as a
“Waiver and Release.”

 

II.7                            “Employee” means any person who, as of the date
of Termination of Employment, is employed by an Employer as a non-temporary,
Regular Status Full-Time Employee or Regular Status Part-Time Employee under
classifications established and applied in the ordinary course of business by
the Employer. The term “Employee” shall not include any individual (i) who
performs services for the Company or an Affiliate through, or is paid by, a
third party (including but not limited to a third-party temporary agency or an
employee leasing or staffing agency), or (ii) who is classified by the Employer
as an independent contractor or consultant, a temporary employee or as having
any status other than a Regular Status Full-Time Employee or Regular Status
Part-Time Employee (regardless of whether such individual is subsequently
determined to be a common-law employee or an employee for any other purpose).

 

II.8                            “Employer” means the Company and each Affiliate
that, with the approval of the Executive Vice President - Human Resources of the
Company, has adopted the Plan.  In the event an Employer ceases to be an
Affiliate for any reason (including, but not limited to, the sale or disposition
of the stock of the Employer by the Company or an Affiliate), the Employer shall
immediately cease to be an Employer.

 

II.9                            “Offer of Continued Employment” means a job
offer to an Employee by the Company or an Affiliate prior to the Employee’s
Termination of Employment (or, in the case of a sale or transfer of all or any
portion of the business operation of the Company or an Affiliate, an offer by
the purchaser or transferee or any affiliate of such purchaser or transferee,
or, in the case of the outsourcing of a job function to a third-party service
provider, an offer by the third-party service provider or an affiliate of such
provider) for a position (i) with base compensation equal to or greater than the
Employee’s then current base compensation; and (ii) which allows the Employee to
work at his/her then current work site or within thirty (30) miles of his/her
current work site (or, in the case of virtual office employees, within thirty
(30) miles from the office to which the Employee is assigned) or at a location
that is closer to the Employee’s current residence than is the Employee’s
current work site.  In the case of a sale or transfer of all or any portion of
the business operation of the Company or an Affiliate (by means of a stock or
asset disposition, merger, or similar transaction), the sale or transfer
agreement may explicitly or implicitly modify the definition of “Offer of
Continued Employment” for purposes of this Plan.

 

II.10                     “Reduction in Force” or “RIF” means a Termination of
Employment initiated by an Employer solely due to a reduction in force or the
elimination of an Employee’s position, as determined by the Administrator, in
its sole discretion.

 

2

--------------------------------------------------------------------------------


 

II.11                     “Regular Status, Full-Time Employee” means a
non-temporary Employee who is classified by an Employer as Regular Status,
Full-Time and who works a regular schedule of hours which is at least the
customary number of hours per week assigned by his/her office.

 

II.12                     “Regular Status, Part-Time Employee” means a
non-temporary Employee who is classified by an Employer as Regular Status,
Part-Time and who works a regular schedule of hours which is less than the
customary number of hours per week assigned by his/her office.

 

II.13                     “Severance Payments” or “Severance Benefits” means the
benefits provided to an Employee who, in accordance with Article III, is
eligible for such benefits in the amount and form set forth in the applicable
Severance Benefit Schedule.

 

II.14                     “Severance Benefit Schedule” or “Schedule” means the
schedules attached hereto and incorporated herein, as amended from time to time,
which set forth the amount, form of, and additional conditions for entitlement
to Severance Benefits payable under this Plan.

 

II.15                     “Termination of Employment” means, for purposes of
determining an Employee’s entitlement to Severance Payments under this Plan, a
complete severance of an Employee’s employment relationship with the Company and
all Affiliates (as reflected on the books and records of the Company). 
Accordingly, a transfer of an Employee’s employment between the Company and an
Affiliate, or among Affiliates, will not constitute a Termination of
Employment.  In the event of an authorized leave of absence (including a
disability leave), a Termination of Employment will be deemed to have occurred
during or at the end of such leave in accordance with the employment policies of
the Employer in effect and as amended from time to time.

 

An Employee who, in conjunction with a sale or transfer of all or any portion of
the business operation of the Company or an Affiliate (by means of a stock or
asset disposition, merger, or similar transaction), transfers employment to the
purchaser or transferee or to any affiliate of such purchaser or transferee, or
is given an Offer of Continued Employment by the purchaser or transferee or any
affiliate of such purchaser or transferee, shall not be treated as having
incurred a Termination of Employment for purposes of this Plan. In addition, an
Employee shall not be treated as having incurred a Termination of Employment
merely because such Employee’s Employer ceases to be an Employer and/or an
Affiliate under this Plan.

 

An Employee who, in connection with the outsourcing of a job function to a
third-party service provider, transfers employment to the third-party service
provider or an affiliate of such provider, or is given an Offer of Continued
Employment by the third-party service provider or an affiliate of such provider,
shall not be treated as having incurred a Termination of Employment for purposes
of this Plan.

 

Notwithstanding the foregoing, an Employee will not experience a Termination of
Employment unless the termination of the employment relationship also qualifies
as a “separation from service” under Code § 409A.

 

II.16                     “Voluntary Termination” means a Termination of
Employment initiated by the Employee. An Employee will be treated as having a
Voluntary Termination if: (i) the Employee resigns from employment for any
reason, even if the Employee’s resignation occurs after the Employee receives a
Written Notice of Termination (unless the Employer has authorized such

 

3

--------------------------------------------------------------------------------


 

early resignation and agreed in writing with the Employee to a new date of
Termination of Employment due to a RIF), or (ii) the Employee declines an Offer
of Continued Employment, whether that Offer of Continued Employment was made
before or after Written Notice of Termination was provided to the Employee.

 

II.17                     “Waiver and Release” has the same meaning as
“Confidential Separation Agreement” (see Section II.6).

 

II.18                     “Written Notice of Termination” means a formal,
written communication from an Employer to the Employee informing the Employee
that his/her employment will be terminated on a date certain in the future.

 

II.19                     “Years of Service” means an Employee’s full years of
service based on the applicable service date as reflected for the Employee in
the Company’s human resource system.  The service date reflects (i) the first
day of the current period of continuous service of the Employee or (ii) the
adjusted service date for an Employee who has had a break in service and is
eligible for service restoration based on the terms of the Travelers Pension
Plan or any prior applicable pension plan.

 

Notwithstanding the foregoing, if an Employee received severance benefits from
the Company or an Affiliate for a previous period of employment, that Employee
will be eligible for Severance Benefits with respect to Years of Service
commencing with the Employee’s most recent date of employment with the Company
or an Affiliate (while it is an affiliate) and not based on the adjusted service
date.  For purposes of the preceding sentence, benefits paid under the Travelers
Pension Plan (or a predecessor pension plan) with respect to any previous period
of employment will not be considered severance benefits with respect to such
previous period of employment.

 

III.                              ELIGIBILITY FOR SEVERANCE PAYMENTS

 

III.1                       Reduction in Force:  If, in the discretion of the
Administrator, an Employee experiences a Termination of Employment due to a
Reduction in Force and is otherwise eligible to receive, and is not excluded
from receiving, Severance Benefits under this Plan, and if the Employee executes
a Confidential Separation Agreement, including a general release and waiver of
claims, the Employee will be eligible for the Severance Payments specified in
the applicable Severance Benefit Schedule, to the extent and in accordance with
the applicable Severance Benefit Schedule and this Plan.

 

III.2                       Conduct Harmful or Prejudicial to the Company:  An
Employee who has a Termination of Employment and who has engaged in Conduct
Harmful or Prejudicial to the Company, as determined within the sole discretion
of the Administrator, shall not be entitled to any Severance Benefits
hereunder.  If the Administrator determines that an Employee has engaged in
Conduct Harmful and Prejudicial to the Company after Severance Benefits have
commenced to be paid to such Employee, the Employer may immediately cease
payment of any remaining Severance Benefits and demand repayment of any
Severance Benefits already paid to the Employee. The Employee must promptly
repay such Severance Benefits and, if not promptly repaid, the

 

4

--------------------------------------------------------------------------------


 

Employer may deduct the value of Severance Benefits already paid from any other
form of compensation or payments payable to such Employee, to the extent
permitted by applicable law.

 

III.3                       Voluntary Termination:  An Employee who experiences
a Voluntary Termination shall not be eligible to receive any Severance Benefits
hereunder.

 

III.4                       Employment or Other Agreements:  An Employee whose
employment is terminated under circumstances that entitle that Employee to
receive payments upon separation of employment pursuant to a written employment
or other separation agreement shall not be eligible to receive any Severance
Benefits hereunder, unless such written agreement is authorized by the
Administrator and expressly states that the Employee is eligible for Severance
Benefits under this Plan in addition to such other benefits that may be provided
by the written agreement. Any agreement between the Company or an Affiliate and
an Employee that provides for payment to the Employee solely in support of a
post-employment non-competition restriction shall not be an agreement “to
receive payments upon separation of employment” for purposes of this
Section III.4.

 

III.5                       Termination for Unsatisfactory Performance.  An
Employee who is terminated for unsatisfactory performance, as determined within
the sole discretion of the Administrator, shall not be eligible to receive any
Severance Benefits hereunder, even if the Employer chooses not to replace such
Employee or fill the Employee’s position.

 

III.6                       Death:   An Employee who dies after receiving
Written Notice of Termination but before executing a Confidential Separation
Agreement shall not be eligible to receive any Severance Benefits hereunder.

 

III.7                       Disability and Other Leaves of Absence: An Employee
who is on a personal leave of absence at the time of, or commencing after, the
date the Employer provides a Written Notice of Termination will not be treated
as having had a Termination of Employment due to a RIF.  An Employee who is on
an approved disability leave of absence will be treated as having had a
Termination of Employment due to a RIF only if either (a) a Written Notice of
Termination is provided to the Employee prior to the start of the Employee’s
disability leave and the Employee remains on the approved disability leave
(pursuant to the Employer’s leave or other policies) at the date of Termination
of Employment specified in the Written Notice of Termination; or (b) the
Employee is on approved disability leave (pursuant to the Employer’s leave or
other policies) when the Employer provides a Written Notice of Termination and
each of the following conditions are met: (i) prior to his/her Termination of
Employment (as determined pursuant to the Employer’s leave or other policies),
the Employee provides the Employer with written notice of his/her intent to
return to work for the Company or an Affiliate, along with a physician’s
certification that the Employee is able to return to work, and (ii) the Employee
does not receive an Offer of Continued Employment by the Company or an Affiliate
within sixty (60) days after the date the Employer receives written notice of
the Employee’s intent to return to work.

 

III.8                       Other Terminations:  An Employee shall not be
eligible to receive any Severance Benefits if the severance of his/her
employment relationship with the Company and its Affiliates is not considered a
Termination of Employment due to a RIF for purposes of this Plan; further, an
Employee whose Termination of Employment is not described in Section III.1 shall
not be

 

5

--------------------------------------------------------------------------------


 

eligible to receive Severance Benefits even if the Termination of Employment is
not excluded under Sections III.2, III.3, III.4, III.5, III.6 or III.7.

 

III.9                       Employer Option to Accelerate Termination of
Employment and Reduce or Eliminate Benefits:  If, after receiving a Written
Notice of Termination from an Employer but before the date of Termination of
Employment, an Employee engages in Conduct Harmful or Prejudicial to the
Company, voluntarily resigns, becomes employed with an employer that is not the
Company or an Affiliate, dies, is insubordinate, performs in an unsatisfactory
manner, or otherwise becomes ineligible to receive benefits under this Plan, the
Employer has the option to accelerate the Employee’s Termination of Employment
date, effective on an earlier date than stated in the Written Notice of
Termination, and (i) treat the new, earlier Termination of Employment as a
termination for reasons other than a RIF, such that the Employee is no longer
eligible for Severance Benefits; or (ii) reduce the Employee’s Severance
Benefits such that they are determined by reference to the earlier Termination
of Employment date, even if the Employee has already executed his/her
Confidential Separation Agreement.

 

IV.                               PAYMENT AND CLAIMS PROCEDURES

 

IV.1                        Withholding:  The Employer shall withhold from the
Severance Benefits paid hereunder all federal and state income and FICA taxes
and any other amounts it reasonably believes to be required or authorized to be
withheld.

 

IV.2                        Death of Employee After Becoming Eligible:  If an
Employee dies after receiving Written Notice of Termination and after executing
a Confidential Separation Agreement, but before receiving full payment of
Severance Benefits, the Employer shall pay the remaining amounts due to the
Employee’s estate, unless the Employee designates a different payee on a form
and in such manner as is prescribed by the Administrator.  Any payee will be
required to execute a Confidential Separation Agreement similar to that required
of the Employee, as if the Employee had not died, in order to receive payment of
any remaining Severance Benefits not otherwise required to be paid by law.

 

IV.3                        Effect on Other Benefits:  The period for which
Severance Benefits may be computed and the payments provided under this Plan
shall not constitute employment, compensation or salary for purposes of
determining participation in or the benefits under this or any other benefit
plan of the Company or an Affiliate, unless otherwise expressly provided under
the terms of such plan.  An Employee’s entitlement to other types of benefits
(e.g., retirement benefits or stay pay) will not affect an Employee’s
entitlement to, or the amount of, Severance Benefits under the Plan, except as
expressly provided by the governing plan or by written agreement.

 

IV.4                        Reduction for Debt:  The amounts payable to an
Employee under this Plan in accordance with an applicable Severance Benefit
Schedule are subject to reduction for any amounts the Employee owes to the
Company or an Affiliate as determined by the Administrator, to the extent such
reduction or offset is consistent with applicable law, including Code § 409A in
the case of any deferred compensation that is subject to Code § 409A.

 

6

--------------------------------------------------------------------------------


 

IV.5                        Modified Severance Benefits:  Notwithstanding any
other provisions of this Plan or the provisions of any Severance Benefit
Schedule to the contrary, and subject to Section VI.1 with respect to any
Employee for whom compensation and benefits must be approved and adopted by the
Compensation Committee of the Company’s Board of Directors, an Employer may, in
its sole discretion exercised prior to the date of an Employee’s Termination of
Employment, agree to provide severance benefits to such Employee who has a
Termination of Employment due to a RIF that are less than or in excess of the
Severance Benefits, if any, otherwise payable under this Plan. An Employer shall
have no obligation to provide additional benefits to any Employee under this
Section IV.5 and need not make benefit grants under this Section on a uniform
basis to similarly-situated Employees.

 

IV.6                        Statutory or Other Severance Pay Benefits:  If any
Employee is entitled to a severance benefit or mandatory termination notice
provisions pursuant to international, federal, provincial, state, local or other
applicable regulation, statute, or other governmental order or rule, or common
law, on account of Employee’s Termination of Employment, the Severance Benefit
under this Plan may be reduced, in the sole discretion of the Employer, by the
amount of such statutory or other severance or notice requirement.

 

IV.7                        Severance Claim Procedure:

 

(a)                                 Written Notice of Amount of Severance
Benefits

 

No later than ten (10) days after an Employee’s Termination of Employment due to
a Reduction in Force, or such other point in time as determined by the
Administrator, the Administrator will provide the Employee with a written notice
(“Notice”) of the amount of Severance Benefits payable to the Employee under the
Plan and what conditions the Employee must meet to receive payment of Severance
Benefits (e.g., execution of a Confidential Separation Agreement).

 

(b)                                 Claim for Benefits

 

If an Employee is denied Severance Benefits or objects to the amount of benefits
provided, the Employee may file a written claim for benefits with the
Administrator objecting to the denial of benefits or the amount of benefits
payable under the Plan. Such a written claim must be filed within ninety days
after the Employee’s Termination of Employment.

 

Not later than ninety (90) days after receipt of such claim, the Administrator
will render a written decision on the claim to the Employee.  If the claim is
denied in whole or in part, such decision will include: the reasons for the
denial; a description of any additional material or information necessary for
the Employee to perfect the claim; an explanation as to why such information or
material is necessary; and an explanation of the Plan’s claim procedure.

 

(c)                                  Appeal of Administrative Committee’s
Determination

 

No later than sixty (60) days after receiving the Administrator’s written
decision, if the Employee disagrees with the decision and wants to pursue the
matter

 

7

--------------------------------------------------------------------------------


 

further, the Employee or the Employee’s representative must file with the
Administrator a written request for review of the Administrator’s decision.  No
later than sixty (60) days after the Administrator’s receipt of the request for
review, the Administrator should render a final written decision on the claim,
which decision will include the specific reasons for the decision, including
references to specific Plan provisions where appropriate.

 

The Administrator may extend the ninety (90)- and sixty (60)- day periods during
which the Administrator should respond to the claimant by up to an additional
ninety (90) or sixty (60) days, respectively, if special circumstances so
require and if notice of such extension is given to the Employee prior to the
expiration of the initial ninety (90)- or sixty (60)- day period.  Failure on
the part of the Employee to respond to an Administrator’s written decision on a
timely basis as described above, will be regarded by the Employer as a waiver of
any continued rights under the Severance Claim Procedures described in this
Section.

 

Any failure by the Administrator to respond to a written request for review
shall be deemed a denial of the request, based on the same grounds identified in
the initial written decision of the Administrator.

 

IV.8                        Statute of Limitations

 

The claims procedure in Section IV.5 is mandatory.  If an Employee has completed
the entire claims procedure and still disagrees with the outcome of the
Employee’s claim, the Employee may commence a civil action under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The Employee must
commence such civil action within one year of the date of the final denial under
Section IV.5(c) above.  If the Employee does not commence such civil action
within one year of the date of the final decision, the Employee will waive all
rights to relief under ERISA.

 

V.                                    PLAN ADMINISTRATION

 

V.1                             Administration:  The Company, in its capacity as
Administrator of the Plan, shall have overall responsibility for the
administration and operation of the Plan, including the authority and discretion
to:

 

(a)                                 construe and interpret this document (or any
form or other document established for use in the administration of the Plan);

 

(b)                                 determine all questions, whether legal or
factual, arising in the administration, interpretation and application of the
Plan, including, but not limited to the entitlement of any Employee to Severance
Payments and, subject to the Employer’s exercise of discretion under
Section III.9, the amount of Severance Payments to be made to any Employee, and
the decisions of the Administrator shall be final and binding upon the Employee
and the Employer;

 

8

--------------------------------------------------------------------------------


 

(c)                                  communicate the Plan and its eligibility
requirements to Employees;

 

(d)                                 prepare and furnish to Employees all
information required under Federal law or provisions of the Plan to be furnished
to them;

 

(e)                                  have prepared and filed all reports or
other information required under Federal law to be provided to any governmental
entity; and

 

(f)                                   hear, review and determine claims for
benefits.

 

The Company, in its capacity as sponsor of the Plan (or any other Employer under
the circumstances described in Section VI.1, and in its capacity as sponsor of
the Plan), is responsible for determining the form and substance of any
Confidential Separation Agreement required as a condition to the receipt of
Severance Benefits under the Plan.  Such Confidential Separation Agreement, to
the extent it provides Severance Benefits to the Employee, will be deemed to
form part of the Plan once executed by the Employee, and the Company, as
Administrator of the Plan, will have the authority and discretion specified
above with respect to such Confidential Separation Agreement.

 

V.2                             Delegation of Authority:  The Company, by action
of its chief executive officer, may delegate authority to a person, persons or
committee to act on behalf of the Company in its capacity as Administrator of
the Plan.  In the absence of such delegation, the Executive Vice President —
Human Resources shall act on behalf of the Company in its capacity as
Administrator of the Plan.  Any person or committee with authority delegated by
the Company (including a delegation pursuant to the default provision of the
prior sentence) may further delegate, from time to time, authority to such
person or persons as he/she/it deems advisable and may revoke any such
delegation of authority.  Any action by a delegate in the exercise of delegated
authority shall be action on behalf of the Administrator and shall have the same
force and effect as if such action was taken by the Company in its capacity as
Administrator of the Plan.

 

V.3                             Exercise of Authority:  The Company, in its
capacity as Administrator of the Plan, and any person or committee who acts on
behalf of the Administrator, may exercise authority in its/his/her full
discretion, subject only to the duties imposed under ERISA.  This discretionary
authority includes, but is not limited to, the authority specified in
Section V.1. The exercise of authority will be binding upon all persons; and it
is intended that the exercise of authority be given deference in all courts of
law to the greatest extent allowed under law, and that it not be overturned or
set aside by any court of law unless found to be arbitrary and capricious.

 

VI.                               MISCELLANEOUS PROVISIONS

 

VI.1                        Amendment and Termination:  The Company, in its
capacity as sponsor of the Plan, may at any time and without prior notice, amend
or terminate this Plan or any Severance Benefit Schedule.  Any amendment or
termination of this Plan or Severance Benefit Schedule shall be by written
instrument signed by the Company’s Executive Vice President — Human Resources.

 

9

--------------------------------------------------------------------------------

 

Any Affiliate may, with the approval of the Company’s Executive Vice President -
Human Resources, adopt this Plan and become an Employer hereunder or withdraw
from the Plan.  Each Employer under this Plan may, in its capacity as sponsor of
the Plan and with the approval of the Company’s Executive Vice President - Human
Resources, design, adopt and amend its own Severance Benefit Schedule and
Confidential Separation Agreement, which shall include a general release and
waiver of claims.  The adoption, amendment or termination of a Schedule by an
Employer hereunder shall be by written instrument signed by an officer of the
Employer and the Company’s Executive Vice President - Human Resources.  By
adopting the Plan, each Employer consents to:

 

(a)                                 administration of the Plan by the Company;
and

 

(b)                                 any amendment adopted by the Company, except
as provided above with respect to its own Severance Benefit Schedule or
Confidential Separation Agreement.

 

Notwithstanding any other provision of this Plan, no amendment or modification
affecting an Employee whose compensation and benefits must be approved and
adopted by the Compensation Committee of the Company’s Board of Directors shall
be effective unless and until such amendment or modification has been so
approved and adopted. The Company by amendment or termination of the Plan, or
any Employer by amendment of its Severance Benefit Schedule, or by withdrawal
from the Plan, may reduce or eliminate any Severance Benefits that have not been
fully paid prior to the date the amendment, termination or withdrawal is
executed.  Notwithstanding the foregoing, however, an amendment, termination or
withdrawal may not reduce or eliminate any Severance Benefits that are
conditioned upon execution of a Confidential Separation Agreement after the
Employee has been provided a copy of the Confidential Separation Agreement for
his/her signature.

 

VI.2                        Source of Payment:  Severance Benefits payable under
this Plan to any Employee shall be paid directly out of the general assets of
such Employee’s Employer.  An Employer is not responsible for (and has no
contractual obligation with respect to) Severance Benefits payable to an
Employee who is or was employed with another Employer.  If an Employee is
concurrently employed with two or more Employers, each will be responsible for
the Severance Benefit attributable to employment with that Employer.

 

VI.3                        Governing Law/Forum:  This Plan, to the extent not
preempted by ERISA or any other federal law, shall be governed by and construed
in accordance with the laws of Minnesota, without giving effect to its conflict
of law rules.  The Plan is intended to be an employee welfare benefit plan
within the meaning of Section 3(1) of ERISA.  All controversies, disputes, and
claims arising under or relating to the Plan must be submitted to the United
States District Court for the District of Minnesota, unless the parties to any
such dispute agree to submit the matter to arbitration on terms and conditions
mutually agreed upon. Any person that participates in the Plan, or asserts an
entitlement to any right or benefit under the Plan, thereby consents to the
exercise of personal jurisdiction over him or her by the United States District
Court for the District of Minnesota and waives any argument that that forum is
not a convenient forum in which to resolve the lawsuit.

 

10

--------------------------------------------------------------------------------


 

VI.4                        Interests Not Transferable:  Except as to
withholding of any tax under the laws of the United States or any state or
locality, no Severance Benefits payable at any time under the Plan shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, or other legal process, or encumbrance of any kind.  Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such
Severance Benefits, whether currently or thereafter payable, shall be void.  No
person shall, in any manner, be liable for or subject to the debts or
liabilities of any person entitled to such benefits.  If any person shall
attempt to, or shall alienate, sell, transfer, assign, pledge or otherwise
encumber his Severance Benefits under the Plan, or if by any reason of his
bankruptcy or other event happening at any time, such benefits would devolve
upon any other person or would not be enjoyed by the person entitled thereto
under the Plan, then the Administrator, in its sole discretion, may terminate
the interest in any such benefits of the person entitled thereto under the Plan
and hold or apply them for or to the benefit of such person entitled thereto
under the Plan or such person’s spouse, children or other dependents, or any of
them, in such manner as the Administrator may deem proper.

 

VI.5                        Employment Rights:  Establishment of the Plan shall
not be construed in any way to modify an Employee’s at-will employment
relationship, or to give any Employee the right to be retained in the Company’s
or any Affiliate’s service or to any benefits not specifically provided by the
Plan.  The right of an Employer to terminate the employment relationship of an
Employee (or to accelerate the termination date) will not in any way be affected
by the terms of this Plan or any Confidential Separation Agreement.

 

VI.6                        Severability:  Any provision herein that may be
unenforceable will be deemed severed from the remainder hereof, with such
remaining provisions being given full force and effect.

 

VI.7                        Gender and Number:  Words in the masculine gender
shall include the feminine, and the plural shall include the singular and the
singular shall include the plural.

 

11

--------------------------------------------------------------------------------


 

THE TRAVELERS SEVERANCE PLAN

(As amended and restated January 1, 2015)

 

Severance Benefit Schedule A

 

This Schedule A applies to Terminations of Employment due to a Reduction in
Force.  Except as otherwise expressly provided in this Schedule A, in order to
be eligible for the Severance Benefits detailed below, the Employee must first
execute a Confidential Separation Agreement, including a general release and
waiver of all claims, in the form provided to the Employee by the Employer.  Any
Employee covered by Schedule B will not be eligible for the Severance Benefit
described in this Schedule A.

 

It is the intention of the Company that the benefits provided under this
Schedule A qualify for certain exceptions from coverage under Code Section 409A
(and the regulations or other applicable guidance thereunder), such as the
exception for short-term deferrals, involuntary separation pay plans and the
payment or reimbursement of reasonable outplacement and reasonable moving
expenses, and the provisions of this Schedule A should be interpreted consistent
with that intent.

 

I.                                        Amount of Severance Benefit

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to two (2) weeks of his/her base salary in effect as of the date of Termination
of Employment for each full Year of Service, with a minimum amount equal to four
(4) weeks of base salary and a maximum amount equal to fifty-two (52) weeks of
base salary.  However, in no event will an Employee’s Severance Benefit exceed
two times the lesser of (i) the Employee’s annualized compensation for the
calendar year immediately preceding the calendar year of his or her Termination
of Employment; or (ii) the maximum amount that may be taken into account under a
qualified pension plan under Code § 401(a)(17) for the year of his or her
Termination of Employment.  To the extent that an Employee’s Severance Benefit
would otherwise exceed the foregoing limitation, the amount of the Employee’s
Severance Benefit will be reduced to comply with that limitation.

 

The Employee will receive this Severance Benefit in periodic payments (paid in
accordance with the Employer’s payroll practices) beginning as soon as
reasonably practicable following the date on which the Employee has a
Termination of Employment due to a RIF, provided that payments will be withheld
until the period for cancellation or revocation of the Confidential Separation
Agreement (as described in the Confidential Separation Agreement) has expired
without cancellation or revocation, and the first payment will include any such
withheld payments. Payments will continue until the total payments made to the
Employee equal the full Severance Benefit calculated above.  For certainty under
Code § 409A, in all cases the Severance Benefit will be paid in full by the end
of the second calendar year following the calendar year of the Employee’s
Termination of Employment.

 

If the Employee is re-employed by the Company or an Affiliate at a date after
payment of Severance Benefits has commenced under this Schedule A, as a
condition of re-employment any payments outstanding under the terms of this Plan
will cease.

 

II.                                   Possible Reduction in Severance Benefits
and Adjustment in Separation Date

 

The Severance Benefits described above are subject to all the terms and
conditions of the Plan and may be reduced or eliminated under various
circumstances outlined in Articles III and IV of the Plan, including but not
limited to when the Employee, after being informed of his/her Termination of
Employment, engages in insubordinate conduct, is disruptive in the workplace,
engages in conduct that otherwise damages the morale of his/her work unit or the
office as a whole, produces a significantly or consistently inferior work
product, abandons his/her job by taking repeated unapproved absences, accepts
employment with another employer, voluntarily resigns employment, or otherwise
engages in conduct that causes the Employee to become ineligible under the
Plan.  The Employer has the right to accelerate the Employee’s date of
Termination of Employment, and to reduce or eliminate the severance benefits as
provided in Article III or IV of the Plan, even if the Employee has already
executed his/her Confidential Separation Agreement.

 

12

--------------------------------------------------------------------------------


 

III.                              Relocation

 

An Employee who has relocated to his/her current work site at the request of the
Employer or as part of an initial offer of employment and who, within
twenty-four (24) months of such relocation, or, in the case of an initial offer
of employment, within twenty-four (24) months of such offer of employment, has a
Termination of Employment due to a RIF, will receive relocation benefits
corresponding to the then current employee relocation plan of the Employer that
is closest to the plan originally provided to Employee if: (i) the Employee
relocates within three (3) months of the date of Termination of Employment; and
(ii) in such relocation, the Employee moves to a primary residence in one of the
forty-eight (48) contiguous states within the United States of America.  The
cost, direction and limits of this relocation benefit will be determined under
the applicable relocation plan; provided that, in no event will the relocation
benefit be available for expenses incurred beyond the end of the second calendar
year following the calendar year of the Employee’s Termination of Employment
(and in no event will reimbursement occur later than the end of the third
calendar year following the calendar year of the Employee’s Termination of
Employment).  An Employee will be considered to have relocated on the date on
which he/she has actually physically relocated to a new location.  As a
condition of receiving relocation under this Schedule A, the Employer may
require the Employee to provide proof of a rental or lease agreement or of an
offer of purchase for property in the new location.

 

IV.                               Outplacement Services

 

An Employee who has a Termination of Employment due to a RIF will receive, at
the Employer’s expense, professional outplacement services.  The cost, duration
and content of these services shall be determined by the Employer and may be
modified from time to time without notice to the general Employee population;
provided that, in no event will outplacement services extend beyond the end of
the second calendar year following the calendar year of the Employee’s
Termination of Employment (and in no event will reimbursement occur later than
the end of the third calendar year following the calendar year of the Employee’s
Termination of Employment).

 

The Employee will not be required to sign a Confidential Separation Agreement as
a condition to receiving such outplacement services.  An Employee who has a
Voluntary Termination after receiving Written Notice of Termination, but before
the Termination of Employment date specified in the Written Notice of
Termination, will receive no additional outplacement services.

 

No other benefits are available under this Schedule A on account of an
Employee’s Termination of Employment.

 

All capitalized terms used in this Schedule A, not otherwise defined in this
Schedule A, have the meanings given to them in the Plan.

 

13

--------------------------------------------------------------------------------


 

THE TRAVELERS SEVERANCE PLAN

(As amended and restated effective January 1, 2015)

 

Severance Benefit Schedule B

 

Executive Severance Policy

 

This Schedule B applies to Terminations of Employment due to a Reduction in
Force (“RIF”) that occur on or after January 1, 2015 with respect to any
Employee who is classified by the Employer as serving in a position of Executive
Vice President, Senior Vice President or Vice President.  For purposes of this
Schedule B, an Employee serving the Employer in a position of Vice Chairman will
be considered an Executive Vice President.  In order to be eligible for the
Severance Benefits described below, the Employee must first execute a
Confidential Separation Agreement, including a general release and waiver of all
claims, in the form provided to the Employee by the Employer.  Any Employee
covered by this Schedule B will not be eligible for the Severance Benefit
described in Schedule A.

 

For purposes of this Schedule B, “total monthly cash compensation” equals one
twelfth (1/12) of the Employee’s annual base salary in effect at the time of
his/her Termination of Employment plus one twelfth (1/12) of the Employee’s
“average bonus.”  An Employee’s “average bonus” for this purpose is calculated
by reference to the bonus, if any, he/she received under the annual incentive
cash bonus plan of the Company for the two annual bonus periods that ended with
or immediately prior to the date that the Written Notice of Termination was
provided to the Employee.  If the Employee was eligible to receive a bonus for
both of such bonus periods, then his/her “average bonus” is the sum of the
bonuses received for such bonus periods (which may be zero if he/she did not
receive a bonus for either such period) divided by two. If the Employee was
eligible to receive a bonus for only one bonus period (for example, because
he/she was recently employed), then his/her “average bonus” equals the amount of
the bonus received for such bonus period (which may be zero if he/she did not
receive a bonus for such period).  If the Employee was not eligible to receive a
bonus for either of such bonus periods, then his/her “average bonus” is zero.

 

For purposes of this Schedule B, any amount to be paid to an Employee that is
expressed as a “monthly amount” will be paid in accordance with the payroll
practices of the Company.  For example, in the case of semi-monthly payroll, a
monthly amount will be divided into two substantially equal payments to be paid
semi-monthly.

 

I.                                        Amount of Severance Benefit —
Executive Vice Presidents

 

This Section I of Schedule B applies to Terminations of Employment due to RIF of
Employees who are Executive Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

18

 

21

 

24

 

 

The Severance Benefit will be paid as follows:

 

A.                                  No amount will be paid until the first
payroll date following the six (6) month anniversary of the Employee’s
Termination of Employment.

 

B.                                  On the first payroll date following the six
(6) month anniversary of the Employee’s Termination of Employment, or as soon as
reasonably practicable thereafter, the Employee will receive a single

 

14

--------------------------------------------------------------------------------


 

lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                  Starting with the first payroll date
following the six (6) month anniversary of the Employee’s Termination of
Employment and continuing for a total of six (6) months, the Employee will
receive a monthly amount equal to one twelfth (1/12) of his/her annual base
salary in effect at the time of his/her Termination of Employment.

 

D.                                  On the first payroll date following the one
year anniversary of the Employee’s Termination of Employment, or as soon as
reasonably practicable thereafter, the Employee will receive a single lump-sum
payment equal to his/her total Severance Benefit calculated above, reduced by
the previous payments made to the Employee under Sections I.B. and I.C.

 

II.                                   Amount of Severance Benefit — Senior Vice
Presidents

 

This Section II of Schedule B applies to Terminations of Employment due to RIF
of Employees who are Senior Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

12

 

15

 

18

 

 

The Severance Benefit will be paid as follows:

 

A.                                  No amount will be paid until the first
payroll date following the six (6) month anniversary of the Employee’s
Termination of Employment.

 

B.                                  On the first payroll date following the six
(6) month anniversary of the Employee’s Termination of Employment, or as soon as
reasonably practicable thereafter, the Employee will receive a single lump-sum
payment equal to one-half of his/her annual base salary in effect at Termination
of Employment.

 

C.                                  Starting with the first payroll date
following the six (6) month anniversary of the Employee’s Termination of
Employment and continuing for a total of six (6) months, the Employee will
receive a monthly amount equal to one twelfth (1/12) of his/her annual base
salary in effect at the time of his/her Termination of Employment.

 

D.                                  On the first day payroll date following the
one year anniversary of the Employee’s Termination of Employment, or as soon as
reasonably practicable thereafter, the Employee will receive a single lump-sum
payment equal to his/her total Severance Benefit calculated above, reduced by
the previous payments made to the Employee under Sections II.B. and II.C.

 

III.                              Amount of Severance Benefit — Vice Presidents

 

This Section III of Schedule B applies to Terminations of Employment due to RIF
of Employees who are Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

15

--------------------------------------------------------------------------------


 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

6

 

9

 

12

 

 

The Severance Benefit will be paid as follows:

 

A.                                    Starting with the first payroll date
following the Employee’s Termination of Employment, or as soon as reasonably
practicable thereafter, the Employee will receive a monthly amount equal to one
twelfth (1/12) of his/her annual base salary in effect at the time of his/her
Termination of Employment, provided that monthly payments will be withheld until
the period for cancellation or revocation of the Confidential Separation
Agreement (as described in the Confidential Separation Agreement) has expired
without cancellation or revocation, and the first payment will include any such
withheld payments.  Payments will continue until the total payments made to the
Employee equal the full Severance Benefit calculated above (the final payment
may be reduced as necessary so that the total payments do not exceed the
Severance Benefit) or until twelve (12) monthly payments have been made,
whichever occurs first.  For certainty under Code § 409A, in all cases the
Severance Benefit will be paid in full by the end of the second calendar year
following the calendar year of the Employee’s Termination of Employment).

 

B.                                  On the first payroll date following the one
year anniversary of the Employee’s Termination of Employment, or as soon as
reasonably practicable thereafter, if the Severance Benefit has not already been
paid in full, the Employee will receive a single lump-sum payment equal to
his/her total Severance Benefit calculated above, reduced by the previous
payments made to the Employee under Section III.A.

 

Any cash payments made under Section III of this Severance Benefit Schedule B
are intended to be exempt from Code § 409A under the separation pay provisions
of Treasury Regulation Section 1.409A-1(b)(9)(iii).  Accordingly,
notwithstanding any contrary provision in this Severance Benefit Schedule B, the
aggregate payments made to any Employee pursuant to Section III will not exceed
two times (2x) the lesser of (i) the Employee’s annualized compensation for the
calendar year immediately preceding the calendar year of his or her Termination
of Employment, or (ii) the maximum amount that may be taken into account under a
qualified plan under Code § 401(a)(17) for the year of his or her Termination of
Employment.  For clarity, notwithstanding any provision of this Severance
Benefit Schedule B to the contrary, an Employee who has a Severance Benefit
payable pursuant to Section III shall not be entitled to any amount in excess of
the lesser of (i) or (ii) that would otherwise have been payable to the Employee
under the terms of Section III.

 

IV.                               Possible Reduction in Severance Benefits and
Adjustment in Separation Date

 

The Severance Benefits described above are subject to all the terms and
conditions of the Plan and may be reduced or eliminated under various
circumstances outlined in Articles III and IV of the Plan, including but not
limited to when the Employee, after being informed of his/her Termination of
Employment, engages in insubordinate conduct, is disruptive in the workplace,
engages in conduct that otherwise damages the morale of his/her work unit or the
office as a whole, produces a significantly or consistently inferior work
product, abandons his/her job by taking repeated unapproved absences, accepts
employment with another employer, voluntarily resigns employment, or otherwise
engages in conduct that causes the Employee to become ineligible under the
Plan.  The Employer has the right to accelerate the Employee’s date of
Termination of Employment, and to reduce or eliminate the severance benefits as
provided in Article III or IV of the Plan, even if the Employee has already
executed his/her Confidential Separation Agreement.

 

V.                                    Relocation

 

An Employee who has relocated to his/her current work site at the request of the
Employer or as part of an initial offer of employment and who, within
twenty-four (24) months of such relocation, or, in the case of an initial offer
of employment, within twenty-four (24) months of such offer of employment, has a
Termination of Employment due to a RIF, will receive relocation benefits
corresponding to the then current

 

16

--------------------------------------------------------------------------------


 

employee relocation plan of the Employer that is closest to the plan originally
provided to Employee if: (i) the Employee relocates within three (3) months of
the date of Termination of Employment; and (ii) in such relocation, the Employee
moves to a primary residence in one of the forty-eight (48) contiguous states
within the United States of America.  The cost, direction and limits of this
relocation benefit will be determined under the applicable relocation plan;
provided that, in no event will the relocation benefit be available for expenses
incurred beyond the end of the second calendar year following the calendar year
of the Employee’s Termination of Employment (and in no event will reimbursement
occur later than the end of the third calendar year following the calendar year
of the Employee’s Termination of Employment).  An Employee will be considered to
have relocated on the date on which he/she has actually physically relocated to
a new location.  As a condition of receiving relocation under this Schedule B,
the Employer may require the Employee to provide proof of a rental or lease
agreement or of an offer of purchase for property in the new location.

 

VI.                               Outplacement Services

 

An Employee who has a Termination of Employment due to a RIF will receive, at
the Employer’s expense, professional outplacement services.  The cost, duration
and content of these services shall be determined by the Employer and may be
modified from time to time without notice to the general Employee population;
provided that, in no event will outplacement services extend beyond the end of
the second calendar year following the calendar year of the Employee’s
Termination of Employment (and in no event will reimbursement occur later than
the end of the third calendar year following the calendar year of the Employee’s
Termination of Employment).

 

The Employee will not be required to sign a Confidential Separation Agreement as
a condition to receiving such outplacement services.  An Employee who has a
Voluntary Termination after receiving Written Notice of Termination, but before
the Termination of Employment date specified in the Written Notice of
Termination, will receive no additional outplacement services.

 

Any cash payments made under this Severance Benefit Schedule B that are deferred
compensation subject to Code § 409A(a) are intended to satisfy the requirements
of paragraphs (2), (3) and (4) of Code § 409A(a). With respect to any
installment payment, each installment is intended to be treated as a separate
payment for purposes of analysis under Code § 409A.

 

No other benefits are available under this Schedule B on account of an
Employee’s Termination of Employment.

 

All capitalized terms used in this Schedule B, not otherwise defined in this
Schedule B, have the meanings given to them in the Plan.

 

17

--------------------------------------------------------------------------------
